UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2257


BISMARK KWAKU TORKORNOO,

                Plaintiff - Appellant,

          v.

JUDGE CYNTHIA CALLAHAN, Montgomery County Circuit          Court;
MASTER CLARK WISOR, Montgomery County Circuit Court,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:15-cv-02445-PJM)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bismark Kwaku Torkornoo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bismark Kwaku Torkornoo appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have     reviewed      the    record     and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Torkornoo v. Callahan, No. 8:15-cv-02445-PJM (D. Md.

Sept. 16, 2015).             We dispense with oral argument because the

facts    and   legal    contentions      are   adequately   presented     in   the

materials      before   this     court   and   argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                          2